                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
                             SACRAMENTO DIVISION


                                                  )
CONSERVATION CONGRESS,                            ) No. 2:13-CV-01977-JAM-DB
                                                  )
                       Plaintiff,                 )
                                                  )            ORDER
                       v.                         )
                                                  )
UNITED STATES FOREST SERVICE and                  )      Hon. John A. Mendez
UNITED STATES FISH AND WILDLIFE                   )
SERVICE,                                          )
                                                  )
                       Federal Defendants,        )
                                                  )
                       and                        )
                                                  )
TRINITY RIVER LUMBER CO.,                         )
                                                  )
                       Defendant-Intervenor.      )
                                                  )


       This matter comes before the Court on the parties’ stipulation to extend the stay on
briefing of Plaintiff’s Motion for Attorney Fees and Costs for an additional forty five days, until
and through December 16, 2019. ECF Doc. No. 197. Being fully advised in the premises, the
Court hereby APPROVES the stipulation. The parties shall report to the Court as soon as they
have resolved the fee and cost issue. If they have not resolved the issue by December 16, 2019,
they shall so inform the Court and propose a schedule for the briefing of Plaintiff’s motion.


DATED: October 18, 2019
                                      /s/ John A. Mendez_______________
                                      John A. Mendez
                                      United States District Court Judge
